Citation Nr: 0125902	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

ORDER TO VACATE

The veteran served on active duty from January 1970 to 
September 1971.  

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) adjudicated the veteran's appeal identified as 
entitlement to an increased rating for PTSD.  In its 
INTRODUCTION, the Board indicated that the veteran submitted 
a claim for a higher evaluation in April 1999.  The veteran 
argues that he has had an on-going claim from November 1996, 
and that the evidence from that time to the present would 
support a claim for an increased rating.  The Board agrees to 
the extent that its May 2000 decision mis-identified the 
claim as having been submitted in April 1999 and does not 
expressly reflect that evidence prior to 1999 was considered.  

The law provides that an appellate decision may be vacated on 
by request of the appellant or on the Board's own motion when 
its is determined that the veteran was denied due process of 
law.  That is when a veteran is denied his or her right by 
action or inaction by the Board.  38 C.F.R. § 20.904(a) 
(2000) 

Therefore in order to afford the veteran due process of law, 
the May 2000 decision is hereby vacated.  A de novo review of 
the claim will be conducted as if the May 2000 decision had 
not been made.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
order to vacate is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).


